In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Southampton dated November 5, 2009, which, after a hearing, determined that it was without jurisdiction to review the petitioner’s application on the merits as he was not an aggrieved person pursuant to Town Law § 267-a (4), the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Zoning Board of Appeals of the Town of Southampton properly determined that the petitioner was not an aggrieved *1002person pursuant to Town Law § 267-a (4) because he failed to demonstrate any legally cognizable interest aside from increased business competition (see Matter of Sun-Brite Car Wash v Board of Zoning & Appeals of Town of N. Hempstead, 69 NY2d 406, 415 [1987]; Matter of Friedman v Town Clerk of Town of Hempstead, 62 AD3d 699, 700 [2009]; Matter of Tappan Cleaners v Zoning Bd. of Appeals of Vil. of Irvington, 57 AD3d 683, 684 [2008]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding (see CPLR 7803 [3]). Mastro, A.P.J., Hall, Lott and Sgroi, JJ., concur.